Order entered March 8, 1984 in Supreme Court, New York County (Alfred A. Ascione, J.), denying motions to dismiss this proceeding as time barred, is modified, on the law and the facts, in the exercise of discretion, insofar as respondents’ time in which to answer is extended to 20 days from the entry of this court’s order, and the order appealed from is otherwise affirmed, without costs.
The State and city requested 20 days to answer the petition, rather than the 10 allowed under CPLR 3211 (f). Special Term, without stating its reasons, directed respondents to serve their answer within five days. This was an abuse of discretion and we modify accordingly. The request for 20 days was reasonable, nonprejudicial to petitioners, and should be granted. Concur — Carro, J. P., Bloom and Kassal, JJ.